United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2944
                                   ___________

Juana Bautista Mendoza,                 *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: April 29, 2011
                                Filed: May 4, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Guatemalan citizen Juana Bautista Mendoza petitions for review of an order of
the Board of Immigration Appeals (BIA) denying relief under the Convention Against
Torture (CAT), and affirming an immigration judge’s denial of cancellation of
removal, asylum, and withholding of removal. We conclude substantial evidence
supports the BIA’s determination that Mendoza did not meet her burden of proof for
CAT relief. See Cherichel v. Holder, 591 F.3d 1002, 1005-07 (8th Cir.), cert. denied,
131 S. Ct. 74 (2010); Marroquin-Ochoma v. Holder, 574 F.3d 574, 579-80 (8th Cir.
2009). We also conclude Mendoza has waived review of the denial of asylum,
withholding of removal, and cancellation of removal, because she has not presented
any argument on these issues in her appellate brief. See Averianova v. Mukasey, 509
F.3d 890, 892 n.1 (8th Cir. 2007); Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756
(8th Cir. 2004).

      Accordingly, we deny the petition for review.
                     ______________________________




                                        -2-